Title: From Thomas Jefferson to Elizabeth Wayles Eppes, 28 July 1787
From: Jefferson, Thomas
To: Eppes, Elizabeth Wayles



Dear Madam
Paris July 28. 1787.

Your favors of March 31. and May 7. have been duly received. The last by Polly, whose arrival has given us great joy. Her disposition to attach herself to those who are kind to her had occasioned successive distresses on parting with Capt. Ramsay first, and afterwards with Mrs. Adams. She had a very fine passage, without a storm, and was perfectly taken care of by Capt. Ramsay. He offered to come to Paris with her; but this was unnecessary. I sent a trusty servant to London to attend her here. A parent may be permitted to speak of his own child when it involves an act of justice to another. The attentions which your goodness has induced you to pay her, prove themselves by the fruits of them. Her reading, her writing, her manners in general shew what everlasting obligations we are all under to you. As far as her affections can be a requital, she renders you the debt, for it is impossible for a child to prove a more sincere affection to an absent person than she does to you. She will surely not be the least happy among us when the day shall come in which we may be all reunited. She is now established in the convent, perfectly happy. Her sister came and staid a week with her, leading her from time to time to the convent, till she became familiarized to it. This soon took place as she became a universal favorite with the young ladies and the mistresses. She writes you a long letter, giving an account of her voiage and journey here. She neither knew us, nor should we have known her had we met with her unexpectedly. Patsy enjoys good health, and will write to you. She has grown much the last year or two, and will be very tall. She retains all her anxiety to get back to her country and her friends, particularly yourself. Her dispositions give me perfect satisfaction: and her progress as well. She will need however your finishing to render her useful in her own country. Of domestic oeconomy she can learn nothing here; yet she must learn it somewhere, as being of more solid value than every thing else. I answer Jack’s letter by this occasion. I wish he would give me often occasion to do it. Tho’ at this distance I can be of no use to him, yet I am willing to shew my dispositions to be useful to him, as I shall be for ever bound to be to every one connected with yourself and Mr. Eppes, had no other connection rendered the obligation dear to my heart. I shall present my affections to Mr. and Mrs. Skipwith in a letter to the former. Kiss the children  for me, and be assured of the unchangeable esteem and respect of, Dear Madam, your affectionate friend & servant,

Th: Jefferson

